Citation Nr: 0718584	
Decision Date: 06/21/07    Archive Date: 07/03/07

DOCKET NO.  04-35 621	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a total 
hysterectomy.  

2.  Entitlement to an increased rating for osteochondroma of 
the left knee, now rated as 10 percent disabling.

3.  Entitlement to service connection for sinusitis. 

4.  Entitlement to service connection for tension headaches. 

5.  Entitlement to service connection for a left 
gastrocnemius strain. 

6.  Entitlement to service connection for patellofemoral 
syndrome of the right knee.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Roommate


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from September 1981 to July 
2003. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a July 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for a total hysterectomy. 

The veteran testified before the Board by videoconference 
from the RO in May 2007.  


FINDINGS OF FACT

1.  The veteran's uterine fibroids were incurred during 
active service.  The veteran underwent a total hysterectomy 
that was an appropriate treatment for the fibroid condition.

2.  The issues of an increased rating for a left knee 
disability, and service connection for sinusitis, tension 
headaches, a left gastrocnemius strain, and a right knee 
disorder were withdrawn by the veteran as noted in the 
transcript of the May 2007 hearing transcript.

CONCLUSIONS OF LAW

1.  The criteria for service connection for a total 
hysterectomy have been met.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303, 3.304 (2006).  

2.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to an increased rating for 
osteochondroma of the left knee have been met.  
38 U.S.C.A. § 7105 (b) (2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).

3.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for sinusitis 
have been met.  38 U.S.C.A. § 7105 (b) (2) (West 2002); 38 
C.F.R. §§ 20.202, 20.204 (2006).

4.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for tension 
headaches.  38 U.S.C.A. § 7105 (b) (2) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2006).

5.  The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for a left 
gastrocnemius strain have been met.  38 U.S.C.A. 
§ 7105 (b) (2) (West 2002); 38 C.F.R. §§ 20.202, 20.204 
(2006).

6.   The criteria for withdrawal of a substantive appeal of 
the issue of entitlement to service connection for 
patellofemoral syndrome of the right knee have been met. 
38 U.S.C.A. § 7105 (b) (2) (West 2002); 38 C.F.R. §§ 20.202, 
20.204 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2006).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in June 2004; rating 
decisions in July 2004 and September 2004; and a statement of 
the case in September 2004.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decisions.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, the responsibilities of the parties in obtaining the 
evidence, and the general notice of the need for any evidence 
in the appellant's possession.  The Board finds that any 
defect with regard to the timing or content of the notice to 
the appellant is harmless because of the thorough and 
informative notices provided throughout the adjudication and 
because the appellant had a meaningful opportunity to 
participate effectively in the processing of the claim with 
an adjudication of the claim by the RO subsequent to receipt 
of the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant and had satisfied 
that duty prior to the final adjudication in the November 
2005 supplemental statement of the case.  The RO sent 
additional notice in March 2007.  The Board finds that 
issuance of an additional supplemental statement of the case 
is not necessary because the claims addressed in the decision 
are being allowed or dismissed as withdrawn.

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has not obtained an examination.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as a personnel specialist in the Army and 
retired after 22 years of service in July 2003.  She contends 
that she developed fibroids of the uterus in service and 
underwent a total hysterectomy after military retirement.  

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  Hickson v. West, 12 Vet. App. 247 (1999); 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 3 Vet. App. 223 (1992).  The determination is 
based on an analysis of all the evidence of record and 
evaluation of its credibility and probative value.  Baldwin 
v. West, 13 Vet. App. 1 (1999).

Service medical records including a February 2003 retirement 
physical examination are silent for any symptoms, diagnoses, 
or treatment of a gynecological disorder.  

In a May 2007 Board hearing, the veteran stated that she 
started to experience abnormal menstrual bleeding in December 
2002.  She stated that she considered the condition to be a 
result of stress and did not report it during her February 
2003 retirement examination.  The bleeding became more 
frequent in subsequent months and included severe abdominal 
cramps by the time of her retirement in July 2003.   The 
veteran's roommate also testified that she observed the 
veteran's symptoms starting in December 2002 and continuing 
until she took the veteran to a hospital 
in 2004.   

In March 2004, the veteran was admitted to a private hospital 
with symptoms of heavy bleeding, clots, and severe 
dysmenorrhea.  The examiner noted that the veteran's most 
recent Papanicolaou Smear in December 2003 was normal.  A 
computed tomography study showed a large uterine myoma with 
right hydroureter.  The examiner noted that the veteran did 
not desire future fertility.  The veteran underwent a total 
hysterectomy without the removal of ovaries in April 2004.  
The associated pathology report showed the presence of 
multiple leiomyomas (benign tumors), the largest having the 
dimensions of 10 by 9 by 8.5 centimeters.  In May 2004, a 
private physician stated that the size of the fibroids 
clearly showed that the condition existed prior to discharge 
in July 2003.   

The Board concludes that service connection for uterine 
fibroids and a subsequent total hysterectomy is warranted.  
There is medical evidence of a current disability, 
specifically the removal of the uterus.  Even though there is 
no medical evidence of symptoms of uterine fibroids in 
service, there is medical evidence that the fibroids were 
incurred during active service, and only detecting following 
separation from active service, and that the hysterectomy was 
an appropriate treatment for the condition.  38 C.F.R. 
§ 3.303 (d).  There is no contrary medical opinion in the 
file.  The Board has attached considerable probative value to 
the opinion of the private examiner in May 2004 who found 
that the size of the fibroids excised clearly showed that 
they existed prior to discharge in July 2003.

The weight of the credible evidence demonstrates that the 
veteran's hysterectomy was the result of an incurrence of 
uterine fibroids in service.  As the evidence supports the 
claim, the Board will grant service connection for a total 
hysterectomy.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

A Substantive Appeal may be withdrawn at any time before the 
Board promulgates a decision.  Appeals must be withdrawn in 
writing except when withdrawn on the record at a hearing.  38 
C.F.R. §§ 20.202, 20.204(b) (2006).  

The issues of an increased rating for a left knee disability, 
and service connection for sinusitis, tension headaches, a 
left gastrocnemius strain, and a right knee disorder were 
withdrawn by the veteran as noted in the transcript of the 
May 2007 hearing.  Accordingly, appeals of these issues are 
dismissed.  


ORDER

Service connection for a total hysterectomy is granted. 

The appeal for an increased rating for osteochondroma of the 
left knee is dismissed.

The appeal for service connection for sinusitis is dismissed.  

The appeal for service connection for tension headaches is 
dismissed. 

The appeal for service connection for a left gastrocnemius 
strain is dismissed. 

The appeal for service connection for patellofemoral syndrome 
of the right knee is dismissed.  



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


